Citation Nr: 1522580	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  He died in April 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The matter has since been transferred to the Regional Office (RO) in Nashville, Tennessee.

The appellant, along with another witness, testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2014.  A copy of the hearing transcript is of record.

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

A review of these paperless files reveals that the appellant submitted additional evidence in June 2014, after certification of the appeal to the Board.  In this case, the appellant filed her substantive appeal as to these issues in October 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the appellant in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  The appellant did not appeal a December 2005 rating decision which denied service connection for the cause of the Veteran's death; evidence received since that rating decision, when viewed with the prior evidence of record, does not raise a reasonable possibility of substantiating the claim.

2.  The appellant's countable income exceeds the allowable VA income limit for entitlement to death pension benefits.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a previously denied claim for service connection for the cause of the Veteran's death.

2.  The criteria for an award of VA death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 5103A (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the appellant was provided with the relevant notice and information in an October 2012 letter prior to the initial adjudication of her claims.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  With respect to an examination or opinion, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, as is the case here, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.

Finally, the appellant also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Cause of Death

Generally, to establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For reference, the Board notes that VA has conceded that this Veteran was exposed to herbicides in service.  The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The appellant was previously denied service connection for the cause of the Veteran's death in a December 2005 rating decision.  She did not appeal that decision, and so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The basis of that denial was that the sole cause of death listed on the Veteran's death certificate, esophageal cancer, was not a service-connected condition and was not etiologically related to service, including herbicide exposure in service.  The Board notes that esophageal cancer is not among the enumerated conditions presumed to be associated with herbicide exposure.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim, including triggering VA's duty to assist by providing a medical opinion.  Id. at 118.

Since the prior final rating decision, additional evidence has been associated with the claims file.  The appellant testified in May 2014 that she was told by one doctor that the Veteran did not have esophageal cancer.  Hearing Transcript at 5.  Rather, he had cancer that was in the area of his back, kidneys, and lungs.  Id. at 6.  P.B., the appellant's sister-in-law, testified that she had previously known someone with esophageal cancer whose symptoms were very different from the Veteran's.  Id. at 7-9.  They testified that there may have been a missed medical diagnosis in the Veteran's treatment.  Id. at 10.

In addition, the appellant submitted a June 2014 letter from a private physician, who said that the Veteran was exposed to Agent Orange, and "it was possible that this known carcinogen played a role in his acquiring [sic]."  Though the sentence cuts off after the word "acquiring," the Board assumes the physician was referring to the Veteran's cancer.  

Unfortunately, this evidence is not sufficient to reopen the previously denied claim for service connection for the cause of the Veteran's death.  With respect to the statements of the appellant and B.P., this evidence is new, as it was not part of the record at the time of the prior final rating decision.  However, it is not material.  While they assert that the Veteran had a type of cancer other than esophageal, they have not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering competent medical opinions or diagnoses.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing various forms of cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The appellant has not submitted any competent medical evidence to indicate that the Veteran may have had a condition other than esophageal cancer.  In addition, while it is not directly relevant to whether new and material evidence has been submitted, the Board nevertheless notes that the records associated with the claims file are replete with references to esophageal cancer.  See August 2004 Treatment Records (diagnosing metastatic esophageal cancer); March 2005 Treatment Records (diagnosing esophageal cancer); April 2005 Treatment Records ("all of [the Veteran's] problems have been a result of the esophageal carcinoma.").  There is no reference to any other type of cancer in the Veteran's treatment records, and certainly no other cancer which resulted in his death.  Therefore, the Board cannot accept this testimony as being material to the issue of whether the Veteran's cause of death is the result of service.  See Duran, supra.

With respect to the June 2014 opinion, the Board notes that the physician merely stated that "it was possible" that Agent Orange caused the Veteran's cancer.  However, service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  This is particularly true in light of the determination by the Secretary of VA, based upon reports of the National Academy of Sciences, that a presumption of  service connection based on exposure to herbicides is not warranted for esophageal cancer, among other conditions.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the aforementioned presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Nevertheless, speculative opinions cannot serve to establish a medical nexus.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In sum, the evidence received since the prior final denial of the claim for service connection for the cause of the Veteran's death is not new and material, even when considering the low threshold outlined in Shade.  Therefore, the request to reopen this claim is denied.

III.  Death Pension Benefits

The appellant is the surviving spouse of a veteran who had qualifying wartime service.  As such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

However, death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA benefits and income yielded from stocks and bonds are not excluded.  

Her reported income exceeds the maximum amount of VA death pension to which she could be entitled.  She indicated in her October 2012 claim form that she received $800.00 a month in earnings, which corresponds to $9,600.00 annually.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse with no dependents for 2012 is $8,359.00 per year.  Thus, her annual income exceeds the maximum rate of pension.

Notably, VA requested updated financial information from the appellant in June 2013.  However, no response was received.

If the appellant's income ever falls below the maximum rate, based on loss of income, or on paid, unreimbursed, medical expenses (most of which may be deducted from income), or both, she is free to reopen her claim.  It should be stressed, however, that even in those circumstances, death pension will be denied when the corpus of the estate (i.e., net worth) of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of such estate be consumed for her maintenance.  38 U.S.C.A. § 1543(a); 38 C.F.R. § 3.274(a).  

As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits.  As can be seen, death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law.  38 U.S.C.A. § 1541.  The Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


Based on the evidence of record, the appellant's income is above the maximum allowable for death pension benefit purposes.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The request to reopen the previously denied claim of service connection for the cause of the Veteran's death is denied.

Death pension benefits are denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


